Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed August 11, 2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed. Claims 21, 35 and 39 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Boudreaux et al. (US 2015/0148832), Truckai et al. (US 7112201) and Faller etal. (US 2006/0079874).  Suffice it to say, none of the cited prior art discloses a clamp pad loader assembly, comprising: (a) a clamp arm guide defining a plurality of openings, each of the plurality of openings is dimensioned to receive a clamp arm of an ultrasonic instrument; (b) a clamp pad cartridge coupled with the clamp arm guide, the clamp pad cartridge comprises: (i) a plurality of clamp pad retention members, the plurality of clamp pad retention members includes a first clamp pad retention member, and (ii) a clamp pad housed within the first clamp pad retention member of the plurality of clamp pad retention members, the clamp pad cartridge and the clamp arm guide are configured to actuate relative to each other between an open position and a closed position while the clamp arm of the ultrasonic instrument is within a first opening of the plurality of openings in order to couple the clamp arm with the first clamp pad housed within the first clamp pad retention member, as claimed in independent claim 21; a clamp pad loader assembly, comprising: (a) a clamp arm guide defining a plurality of openings, each of the plurality of openings is dimensioned to receive a clamp arm of an ultrasonic instrument; (b) a clamp pad cartridge coupled with the clamp arm guide, the clamp pad cartridge comprises a plurality of clamp pad retention members respectively aligned with the plurality of openings; and (c) a plurality of clamp pads, the plurality of clamp pads are respectively housed within the plurality of clamp pad retention members, the clamp pad cartridge and the clamp arm guide are configured to actuate relative to each other between an open position and a closed position while the clamp arm of the ultrasonic instrument is within an opening of the plurality of openings in order to couple the clamp arm with the clamp pad respectively housed within the clamp pad retention member; or a clamp pad loader assembly, comprising: (a) a clamp arm guide defining a first opening dimensioned to receive a clamp arm of an ultrasonic instrument; (b) a clamp pad cartridge coupled with the clamp arm guide, the clamp pad cartridge comprises a first clamp pad retention member aligned with the first opening; (c) a first clamp pad housed within the first clamp pad retention member, the clamp pad cartridge and the clamp arm guide are configured to actuate relative to each other between an open position and a closed position while the clamp arm of the ultrasonic instrument is within the first opening in order to couple the clamp arm with the first clamp pad housed within the first clamp pad retention member; as claimed in independent claim 39, and as such does not anticipate the instant invention as disclosed in independent claims 21, 35 and 39.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 21, 35 and 39.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726